Title: To Alexander Hamilton from Thomas Mifflin, [26 September 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, September 26, 1791]
Sir.

Upon receiving information, that a difference of sentiment had arisen between the Comptroller of the Treasury of the U.S. and the Comptroller General of Pennsylvania, as to the mode of paying for the tract of Land on Lake Erie, agreably to the terms of the Contract, I referred the subject to the Attorney General of this Commonwealth; and I have now the honor of transmitting to you a copy of his opinion.
As the accomplishment of this purchase has been long suspended, and appears to be anxiously desired by the Legislature, permit me to hope, Sir, that you will either concur with me in making the settlement conformably to the principles of Mr. Ingersoll’s opinion, or suggest some other mode by which the ground of dispute may be speedily removed.
I am, with great respect,   Sir, Your most obed Servt.

Phila. 26. Sept. 1791
To Alexr. Hamilton, Esqr.Secretary of the Treasury of the United States.

